EXHIBIT 10.3


 


GUIDELINES FOR TRANSFER OF ALLIANCE CAPITAL MANAGEMENT L.P. UNITS


 

No transfer of ownership of the units of Alliance Capital Management L.P. (the
private partnership) is permitted without prior approval of Alliance Capital and
AXA Equitable Life Insurance Company (“AXA Equitable”).

 

Under the terms of the Transfer Program, transfers of ownership will be
considered once every calendar quarter.

 

To sell your Units to a third party:

•      You must first identify the buyer for your Units.  Alliance Capital can
not maintain a list of prospective buyers nor will Alliance Capital act as a
buyer.

•      The unitholder and the prospective buyer must submit a request for
transfer of ownership of the Units and obtain approval of Alliance Capital and
AXA Equitable for the transaction.

•      Documentation required for consideration of approval includes:

•      Unit Certificate(s)

•      Executed “Stock” Power Form, with guaranteed signature

•      Letter from Seller

•      Letter from Purchaser

 

To have private Units re-registered to your name if they have been left to you
by a deceased party:

•      The beneficiary must obtain approval of Alliance Capital and AXA
Equitable for the transfer of units.

•      Documentation required for consideration of approval includes:

•      Unit Certificate(s)

•      Executed “Stock” Power Form, with guaranteed signature

•      Copy of death certificate

•      Required Inheritance Tax Waiver for applicable states

•      Additional required documentation (which varies by state) should be
verified with Alliance Capital’s transfer agent.

 

To donate the Units:

•      The donor must obtain approval of Alliance Capital and AXA Equitable for
the transfer of units.

•      Documentation required for consideration of approval includes:

•      Unit Certificate(s)

•      Executed “Stock” Power Form, with guaranteed signature

•      Letter from Transferee

•      Additional required documentation should be verified with Alliance
Capital’s transfer agent.

 

To re-register your certificate to reflect a legal change of name or change in
custodian:

•      The unitholder must obtain approval of Alliance Capital and AXA Equitable
for the change of name/registration on the unit certificate.

•      Documentation required for consideration of approval includes:

•      Unit Certificate(s)

•      Executed “Stock” Power Form, with guaranteed signature

•      Specific instruction letter indicating the manner in which the new unit
certificate should be registered

•      Additional required documentation should be verified with Alliance
Capital’s transfer agent.

 

Once Alliance Capital and AXA Equitable approve the transfer request, Alliance
Capital will inform you of the approval and begin processing the transfer.

 

You should not begin to prepare necessary documentation until you have
contacted:

 

Legal—Transfer Program

Alliance Capital

1345 Avenue of the Americas

New York, NY 10105

Phone: (212) 969-1429

 

--------------------------------------------------------------------------------


 

Alliance Capital Management L.P.

 

Policy Regarding Partners’ Requests for Consent to

Transfer Limited Partnership Interests to Third Parties

Pursuant to the 2% Safe Harbor in Treasury Regulations Section 1.7704-1(j)

 

Any transfer of a limited partnership interest in Alliance Capital Management
L.P. (“ACM”) requires the approval of ACM’s general partner (the “General
Partner”) and The Equitable Life Assurance Society of the United States (now
known as AXA Equitable Life Insurance Company, “ELAS”) pursuant to Article 12 of
ACM’s partnership agreement.  Summarized below is the policy that the General
Partner and ELAS will follow for considering requests for consent to the
transfer of ACM limited partnership interests to third parties pursuant to the
2% safe harbor contained in Treasury Regulations Section 1.7704 1(j).  The
General Partner and ELAS will follow this policy so that they may treat those
requests equitably while taking into account the interests of ACM and all of its
partners.

 

In order to facilitate equitable access to the limited available capacity under
the 2% safe harbor, the General Partner and ELAS will, in general, consider
transfer requests from limited partners during the last month of each calendar
quarter.  All partners seeking to transfer limited partnership interests should
therefore submit their written requests, as well as all supporting documentation
that is either required by the ACM partnership agreement or customarily required
by transfer agents, to ACM no later than the end of the second calendar month of
each calendar quarter in order to be considered in that calendar quarter.

 

The General Partner and ELAS propose to allow transfers in each of the first
three calendar quarters of each calendar year not in excess of one-sixth of the
available capacity under the 2% safe harbor.  In the fourth calendar quarter of
each calendar year, the General Partner and ELAS propose to allow transfers not
exceeding the balance of the available capacity under the 2% safe harbor.  The
available capacity for any calendar quarter will reflect all prior transfers
required to be taken into account under the applicable Treasury Regulations.  If
the total requested transfers in any calendar quarter exceeds the available
capacity for that calendar quarter, transfers will be permitted on a first-come,
first-serve basis, based on the date on which the General Partner received each
transfer request.  Requests for transfers that are not permitted in any calendar
quarter will be “rolled over” to succeeding quarters unless withdrawn by the
requesting limited partner.

 

In order to facilitate compliance with the federal securities laws, the General
Partner and ELAS expect that limited partners will be responsible for
identifying prospective transferees and negotiating and documenting the terms of
any proposed transfer.  ACM and its affiliates do not maintain a list of
interested purchasers nor will they participate in maintaining a formal or
informal market in ACM limited partnership interests.

 

This policy applies only to transfers by limited partners to third parties.  The
General Partner and ELAS may from time to time, as they in their sole discretion
see fit, consent to transfers at times or in amounts not in accordance with this
policy, including transfers to ACM or its affiliates.  Such transfers may have
the effect of reducing the maximum number of transfers available under this
policy.

 

The General Partner and ELAS, in determining which transfers are permissible
pursuant to the 2% safe harbor, will interpret the applicable Treasury
Regulations strictly and conservatively so as to ensure that there is no risk
that ACM will be treated as a publicly traded partnership.  The General Partner
and ELAS reserve the right to refuse any transfer that they believe may require
registration under the federal securities laws.  The General Partner and ELAS
also reserve the right to refuse transfers to the extent that they, in their
sole discretion, determine that it is necessary to accommodate other transfers
or transactions that they deem to be in the best interests of ACM and Alliance
Capital Management Holding L.P.

 

The General Partner and ELAS reserve the right to amend or withdraw this policy
at any time that they determine it is in the best interest of ACM to do so,
including if the number of transfer requests being received is sufficiently
small as not to warrant, in the judgment of the General Partner and ELAS, the
administrative burdens of continuing this policy.

 

--------------------------------------------------------------------------------